Order of Appellate Term affirming a judgment of the City Court of the Cits'- of New York, Borough of Queens, dismissing the complaint after trial, reversed on the law, judgment of the City Court reversed and a new trial ordered, costs to appellant to abide the event. The determination was against the weight of the evidence. The documentary proof seems to indicate that the stock involved herein was not bought by the defendant for the plaintiff.There was a failure of proof of defendant’s claim that plaintiff had settled the matter with Madison, or that it had ratified his conduct. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.